Citation Nr: 1212173	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 23, 2005, for the payment of retroactive Dependents' Educational Assistance (DEA) benefits pursuant to Chapter 35 of Title 38 of the United States Code.






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 1968 to April 1969.  The appellant is his spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, determining she was entitled to Chapter 35 DEA benefits, but that VA could not pay these benefits before June 23, 2005, since her claim was filed on June 23, 2006.

In September 2009, the Board denied her claim for an earlier effective date.  Also in September 2009, in a separate decision, the Board remanded two claims her husband-Veteran also had appealed - for a rating higher than 40 percent for his low back disability, including on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1), and for an effective date earlier than February 9, 1989, for a total disability rating based on individual unemployability (TDIU), also including on an extra-schedular basis but, instead, under the provisions of 38 C.F.R. § 4.16(b).

The appellant-spouse appealed the Board's decision denying her claim for an earlier effective date for her Chapter 35 DEA benefits to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

Meanwhile, in June 2010, pursuant to the Board's remand directives, the Director of the Compensation and Pension (C&P) Service considered, but denied, the Veteran's claims for a higher rating for his low back disability and an earlier effective date for his TDIU on extra-schedular bases.  So those claims were returned to the Board for further appellate consideration.  And in March 2011 the Board issued a decision denying the claim for a higher rating for the low back disability, but granting an earlier effective date of February 1, 1982 for his TDIU on an extra-schedular basis.  Hence, those claims are no longer before the Board.


Also in a March 2011 single-judge memorandum decision, however, the Court vacated the Board's decision denying this remaining claim for an earlier effective date for the Chapter 35 DEA benefits and remanded this claim to the Board for readjudication because the Board had failed to provide adequate reasons or bases for denying this claim since it did not apply the correct regulation pertaining to the administration of education benefits for spouses of Veterans, i.e., 38 C.F.R. § 21.3046.  The Board, therefore, is issuing this additional decision applying this correct regulation.


FINDINGS OF FACT

1.  The appellant married the Veteran in November 1967; the Veteran separated from service in April 1969.

2.  In a February 1995 decision the RO in Roanoke, Virginia, granted the Veteran's claim for a TDIU effective September 4, 1992; basic eligibility for Chapter 35 benefits was denied; and the Veteran filed a timely appeal for an earlier effective date for the grant of his TDIU.

3.  In a May 2006 decision, the RO in Roanoke, Virginia, granted an earlier effective date of February 9, 1989, for the TDIU, also granted basic eligibility for Chapter 35 benefits with an effective date of February 9, 1989; the appellant-spouse was notified of her eligibility for these Chapter 35 benefits on June 13, 2006.

4.  On June 23, 2006, the RO received her application for payment of these Chapter 35 DEA benefits.



CONCLUSION OF LAW

These Chapter 35 DEA benefits may not be paid prior to June 23, 2005.  38 U.S.C.A. §§ 3501, 3512, 5113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021, 21.3046, 21.4131 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i) .

Information in the claims files indicates the Veteran and the appellant were married in November 1967.  The Veteran was honorably discharged from the military in April 1969.  

In a February 1995 decision the RO in Roanoke, Virginia, granted the Veteran's claim for a TDIU, effective September 4, 1992; basic eligibility for Chapter 35 benefits was denied because the RO found that the disability was not permanent in nature; and the Veteran filed a timely appeal for an earlier effective date for the grant of his TDIU.

In a May 2006 decision, the RO in Roanoke, Virginia, granted an earlier effective date of February 9, 1989, for the grant of the TDIU, also granted basic eligibility for Chapter 35 benefits - finding the disability was permanent in nature effective February 9, 1989.  The appellant resultantly was notified on June 13, 2006, of her eligibility for these DEA benefits.  The RO received her application for payment of these DEA benefits ten days later - on June 23, 2006.

In determining the actual commencing date of an award of educational assistance to a Veteran's spouse under Chapter 35, however, the Board must apply the provisions of 38 C.F.R. § 21.3046.

The beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1)(West 2002 & Supp. 2011); 38 C.F.R. § 21.3046(a)(2)(iii) (2011).  However, retroactive awards of Chapter 35 benefits of more than one year prior to receipt of an application for the benefit are prohibited under Chapter 35.  See 38 C.F.R. § 21.4131(d)(1)(i) (2011).

With respect to the appellant's claim of entitlement to payment of retroactive DEA benefits prior to June 23, 2005, the Board finds the earliest original claim - either formal or informal - seeking educational benefits pursuant to 38 U.S.C.A. Chapter 35 was filed on June 23, 2006.  Accordingly, an effective date earlier than June 23, 2005, one year prior, for these educational benefits is unwarranted.  See 38 C.F.R. § 21.4131(d)(1)(i).

The appellant believes she is entitled to payment of DEA benefits prior to June 23, 2005, because the effective date of the Veteran's TDIU award is earlier (now February 1, 1982 following the successful appeal of this other claim).  Nevertheless, the outcome of that appeal, though favorable in this regard, has no effect on her claim regarding the effective date of her DEA.  She is not disputing that she did not file her claim until June 23, 2006.  And any Chapter 35 benefits payable for education pursued more than one year prior to the receipt of a complete claim under Chapter 35 are legally prohibited.  Granting an earlier effective date for Chapter 35 eligibility would not help her since she would be legally unable to receive payment for any education she pursued during such an earlier period of eligibility.

The regulatory criteria and legal precedent governing eligibility for Chapter 35 education benefits are clear, specific, and binding on the Board.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  So the earliest date she is entitled to payments for these Chapter 35 DEA benefits is one year prior to her application, meaning June 23, 2005.

Under governing law, there is no basis on which to grant her the retroactive Chapter 35 benefits that she is requesting.  And as the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In concluding, it is also worth mentioning that the Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Since, however, the law and not the evidence is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004). 



ORDER

The claim for an effective date earlier than June 23, 2005, for the payment of DEA benefits under Chapter 35 is denied. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


